Case 9:18-cv-81251-DMM Document 15 Entered on FLSD Docket 10/05/2018 Page 1 of 2



                               UNITED STATES D ISTR ICT CO U RT
                               SO UTH ER N DISTR IC T O F FLO RIDA

                          CaseN o.:18-81251-CV-M 1DD LEBROO KS/Brannon

  W > DHA M VACATION O W NERSH IP,
  IN C,,a Delaware corporation;W Y NDHA M
  VA CATION RESORTS,lN C.,a Delaware
  corporation,W YND HAM RESORT
  DEVELOPM EN T CORPO RATION ,an
  Oregon Corporation,and SHELL VA CA TION S,
  LLC,an Arizona lim ited liability com pany,

          Plaintiffs,



  US CON SUM ER A TTORN EY S,P.A .,a
  Florida professionalcorporation;H EN RY
  PORTNER,ESQ.an individual;and
  ROBERT SUSSM AN ,an individual;
  PLUTO M ARKETIN G IN C.,a N evada
  corporation;and IPLAN ETM EDIA INC,a
  Nevada corporation;JO HN DO ES //1-50;
  NEW TON G RO UP TRAN SFERS,LLC,a
  M ichigan lim ited liability company;THE
  NEW TON GRO UP,ESA LLC,a M ichigan
  lim ited liability com pany;and DC
  CA PITA L LA W FIRM ,LLP,a W ashington
  D.C.lim ited liability partnership,

         Defendants.


                        O RD ER D EN YIN G M O TIO N TO CO NTINUE TRIA L

         THIS CAU SE is before the Court on Plaintiffs' M otion to M odify Trial D ate, filed on

  October5,20l8.(DE 14).
         The complaintin this case wasGled on Septem ber l4,2018. (DE l). On September25,
  20l8,thisCourtentered an orderscheduling trialonJune l9,2019. (DE 6). Plaintiffsnow seek a6-
  month continuance,citing to discovery disputes which are ongoing in anotherlaw suitpending in this

  districtwhich apparently involvesoverlapping defendants. Plaintiffsargue thatthey expectthe sam e

  sorts ofEkdiscovery abuses''to occurin thiscase,which w illw arrantrescheduling the trial. The m ere
Case 9:18-cv-81251-DMM Document 15 Entered on FLSD Docket 10/05/2018 Page 2 of 2



  possibility that discovery disputes m ay arise in the future does not constitute good cause for a

  continuance. A ccordingly,the motion is denied.

         lndeed,even ifdiscovery disputesactually arise in thiscase,itisnotlikely thata continuance

  w ill be necessary. Any discovery issues w hich require a court ruling should be addressed in a

  timely-tiled m otion,and Iw illseek to resolve the disputespromptly.

         The Parties are advised that if they anticipate having difficulty m eeting pretrial deadlines

  and/orpreparingthiscase fortrialonthecurrentschedule,they may consenttothejurisdiction of
  United States M agistrate Judge Dave Lee Brannon,w ho generally allow s the Partiesgreattlexibility

  in setting the course and schedule,including the trialdate,oftheircase. The consent form can be

  foundatAppendixA ofthePretrialSchedulingOrder.(DE7atp.l0).
         I also note that Plaintiffs failed to com ply w ith Southern D istrict of Florida Local Rule

  7.l(a)(3)in filing thismotion.Future motionsfiledwithoutaconferralcertificate in accordancewith
  LocalRulesw illbedenied on thatbasis alone.

         Based on the foregoing, it is O RDERED AND ADJU DG ED that Plaintiffs' M otion to

  ModifyTrialDate(DE l4)isDENIED.
         DO NE A ND O RDERED in Cham bers atWes
                                              tPalm               Be ,Floria,this W dayof
  October,2018.




                                                             ALD M .M ID DLEBROO KS
                                                        UN ITED STATES DISTRICT JUDG E

  Copiesto:     CounselofRecord




                                                    2
